Citation Nr: 0513811	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving prostate cancer, claimed 
as resulting from VA treatment/omission of treatment in 2000.

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently assigned a 10 percent 
evaluation.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from January 1960 to October 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from January and July 2003 rating decisions 
by the Boston, Massachusetts, Regional Office (RO), which 
respectively denied benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving prostate cancer, claimed 
as resulting from VA treatment/omission of treatment in 2000, 
and confirmed a 10 percent evaluation for residuals of a left 
ankle fracture.  

In a February 2003 letter, appellant revoked a power of 
attorney appointment of a service organization as 
representative.  Although in subsequent letters, the RO 
apprised him of his right to appoint another representative, 
it appears from the record that he is representing himself in 
this case.  

With respect to another procedural matter, in January and 
March 2001 written statements, appellant reported that he was 
"reopening" or "resubmitting my disability negligence 
claim for my heart condition."  Historically, by a decision 
in September 2000, the Board of Veterans' Appeals (Board) had 
denied § 1151 benefits for additional disabilities involving 
coronary artery disease, claimed as resulting from VA 
treatment between 1979 and 1988, and a December 1998 
myocardial infarction, claimed as resulting from VA treatment 
in 1998, on the grounds that said claims were not well 
grounded.  However, it appears that the RO erroneously 
interpreted appellant's January and March 2001 statements as 
a request for service connection for cardiovascular disease 
and denied that service connection issue in a July 2003 
rating decision.  After the RO issued Statements of the Case 
on issues including service connection for cardiovascular 
disease, appellant in his February 2004 Substantive Appeal 
unequivocally stated that "my claim is based solely on a 
neglect claim 1151; I never stated that I had any heart 
trouble while in the service."  Consequently, since a 
"claim" for service connection for cardiovascular disease 
was not submitted, nor did appellant file an "appeal" with 
respect to a cardiovascular disease service connection issue, 
the Board does not have jurisdiction over that service 
connection issue.  See 38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 20.3(f), 20.200, 20.202, 20.302(b)) (2004).  

It should be added that appellant's January and March 2001 
written statements to "reopen" said § 1151 benefits claims 
involving cardiovascular disabilities are characterized by 
the Board as "new" claims for § 1151 benefits, since 
intervening change in law or regulation has created a new 
basis of entitlement to said benefits.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002)), which eliminated the concept of a well-
grounded claim.  See also Spencer v. Brown, 17 F.3d 368, 372 
(Fed. Cir. 1994), aff'd 4 Vet. App. 283, 288-89 (1993).  
Inasmuch as said § 1151 benefits claims involving 
cardiovascular disabilities have not been developed for 
appellate review, they are referred to the RO for any 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  

The Board construes the appellate issues as limited to those 
on the title page of this decision.  The Board will render a 
decision herein on the left ankle disability rating appellate 
issue.  The appellate issue of entitlement to § 1151 benefits 
for additional disability involving prostate cancer, claimed 
as resulting from VA treatment/omission of treatment in 2000, 
will be REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  Appellant sustained a left ankle fracture during service 
that healed without radiographic evidence of 
malunion/nonunion.

2.  The appellant's service-connected residuals of a left 
ankle fracture are currently manifested by complaints of 
ankle instability and tenderness over the lateral ankle 
ligaments.  Recent clinical evidence indicates that appellant 
has full ranges of ankle motion, although with discomfort 
expressed on ankle inversion.  No increased excursion of the 
tibia on the talus was ascertainable on ankle inversion.  He 
utilizes a short leg brace and cane.  Flare-ups or overuse 
were estimated to cause a 20-30 percent decrease in ankle 
motion.  

3.  No more than moderate limitation of left ankle motion has 
been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5271, 5262 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the VCCA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2004); 
and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed on the left ankle disability rating issue on 
appeal.  A comprehensive medical history and detailed 
findings with respect to the service-connected residuals of a 
left ankle fracture over the years are documented in the 
medical evidence.  His service medical records reveal the 
nature and extent of the ankle fracture in question and 
include radiographic findings documenting a nondisplaced, 
well-healed fracture site.  Additionally, a VA orthopedic 
examination was conducted in June 2003, which is sufficiently 
detailed and comprehensive regarding the nature and severity 
of the service-connected disability at issue.  

Furthermore, numerous VA and private clinical records are 
associated with the voluminous claims folders.  There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity of the 
service-connected disability than that shown in said VA 
examination and other evidence of record.  Additionally, 
appellant has had an opportunity to submit medical records 
and other documents.  It does not appear that appellant has 
informed the VA of the existence of any available, 
additional, specific competent evidence that might prove to 
be material concerning said appellate issue in question.  

Additionally, appellant was issued a Statement of the Case, 
which included relevant laws and regulations, discussion of 
relevant clinical evidence, rating criteria, and a detailed 
explanation of the rationale for the adverse decision with 
respect to the claimed disability in issue.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decision on appellant's left ankle disability 
was rendered prior to the VCAA and, thus, a pre-adjudication 
VCAA notice could not have in fact been issued.  Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  In any event, prior to the July 2003 
rating decision in question, the RO issued a May 2003 VCAA 
notice on said left ankle rating claim on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles 
v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the left ankle disability rating issue in question.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left ankle 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Appellant's service medical records reveal that in October 
1962, he slipped on a grease rack while working on a car, 
sustaining a simple fracture of the left distal fibula.  X-
rays showed a small undisplaced fibular fracture.  The 
following month, the leg cast was removed and x-rays showed 
no evidence of any fibular fracture.  However, x-rays 
demonstrated a faint linear shadow in the tibia, interpreted 
as an undisplaced, probably incomplete, fracture of the 
tibia.  It was noted that position and alignment "obviously 
are maintained perfectly at both fracture sites."  On 
September 1963 service separation examination, it was noted 
that the ankle fracture had healed "without residuals" and 
appellant denied having any pertinent symptomatology.  

A November 1976 rating decision granted service connection 
and assigned a noncompensable evaluation for residuals of a 
left ankle fracture.

On October 1979 VA examination, appellant complained of left 
ankle pain and swelling.  It was noted that he had had no 
treatment of that ankle until 6 months earlier; and that 
Motrin and Indocin had been prescribed.  Clinically, he had 
moderate ankle swelling and a moderate limp.  The ankle was 
tender and warm.  Plantar flexion was 45 degrees and 
dorsiflexion was 20 degrees.  Inversion/eversion were full.  
Painful motion was noted and he walked with the foot 
inverted.  Recent x-rays were negative.   

A November 1979 rating decision granted an increased 10 
percent evaluation for residuals of a left ankle fracture.

VA outpatient treatment records indicate that hypertension, 
gout, and arthritis, including seronegative rheumatoid 
arthritis of the left ankle, were assessed in 1979 or 
thereafter.  In April 1980, appellant complained that the 
left ankle gave way several times daily with an inversion-
type mechanism, occasionally causing him to fall.  
Clinically, the ankles had boggy synovium.  The left ankle 
range of motion was described as slightly discomfortable and 
there was a "touch" of laxity on inversion stress.  Stress 
x-rays of the ankles showed no gross instability or any left 
ankle abnormality.  Probable mild chronic instability of the 
left ankle was assessed.  Later that month, a left ankle 
arthrogram was interpreted as within normal limits.  In mid-
April 1980, it was noted that there was interruption of the 
anterior tibial fibular ligament and deltoid ligament 
medially; and previous calcaneal fibular ligament disruption.  
The ankle was not grossly unstable to varus stressing, but 
was symptomatic and did show mild diastasis on external 
rotation.  It was opined that the major problem with the 
ankle was post ligamentous injury, and a lateral heel wedge 
or shoe insert brace were recommended.  

On July 1982 VA examination, appellant's left ankle had 
slight tissue thickening in the lateral malleolar area.  He 
wore a foot drop plastic brace and utilized crutches.  He was 
able to ambulate with a slight limp without crutches.  Ankle 
dorsiflexion was to 10 degrees and plantar flexion was to 30 
degrees.  Inversion/eversion were normal.  Normal ankle 
ranges of motion are considered 20 degrees' dorsiflexion and 
45 degrees' plantar flexion.  See 38 C.F.R. § 4.71 (2004), 
Plate II.  Muscle strength was described as good.  
Significantly, x-rays of the left ankle revealed no fracture 
or dislocation.

VA clinical records reveal that in July 1987, x-rays of the 
left ankle showed normal osseous/articular structures and 
minimal soft tissue swelling along the lateral malleolus.  An 
October 2002 private bone scan showed increased uptake in 
various joints, including the ankles, assessed as 
degenerative in nature.

On June 2003 VA orthopedic examination, appellant wore a 
short leg brace on the left ankle.  He reportedly had 
utilized a cane for the past 20 years and occasionally 
crutches, and stated that these were used because of ankle 
pain, giving way, and constant swelling.  He had retired as 
an automobile mechanic in 1988 due to cardiac reasons.  
Clinically, after removal of the brace, the left ankle 
appeared swollen as was the entire left lower leg.  Pitting 
edema was apparent in the left leg and to a lesser extent in 
the other leg.  Although there was some tenderness over the 
lateral ankle ligaments, ankle range of motion was described 
as full.  The examiner stated that although ankle inversion 
caused some discomfort, there was no perceived increased 
excursion of the tibia on the talus with ankle inversion.  
The examiner also stated that the diagnosis was left ankle 
instability; that the ankle instability appeared related to 
the service-connected injury; and that ankle range of motion 
"could be decreased by 20 to 30 percent during a flare up or 
during overuse."  

Moderate limitation of motion of either ankle may be assigned 
a 10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  
However, since the recent clinical evidence reveals no 
limitation of left ankle motion, and the examiner who 
conducted a June 2003 VA orthopedic examination estimated 
that the ankle would exhibit no more than mild-moderate 
restricted motion during flare-ups/overuse, it would not be 
reasonable to characterize that degree of restricted left 
ankle motion as more than moderate in degree.  

The Board has considered the applicability of rating the left 
ankle disability under other appropriate diagnostic codes.  
Under Diagnostic Code 5262, impairment of the tibia and 
fibula with malunion resulting in slight ankle disability may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires malunion with moderate ankle disability.  A 30 
percent evaluation requires malunion with marked ankle 
disability.  However, the actual service medical records and 
post-service clinical records radiographically document that 
the left ankle fracture did not involve any displacement of 
bone and that the fracture site healed without any malunion 
or other pathology.  Thus, a higher evaluation for the 
service-connected left ankle disability would not be 
warranted under Diagnostic Code 5262.  Since the recent 
clinical evidence reveals no serious limitation of motion of 
the left ankle, rating this disability under Diagnostic Code 
5270, for ankylosis of the ankle, or Code 5272, for ankylosis 
of the subastragalar or tarsal joint would not be 
appropriate.  Since there is no indication that he has 
undergone an astragalectomy or has malunion of the 
astragalus, rating the left ankle disability under Diagnostic 
Code 5273, for malunion of the astragalus, or Code 5274, for 
astragalectomy would not be appropriate either.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  However, although 
appellant's service-connected left ankle fracture residuals 
include subjective complaints of instability, pain, swelling, 
and other associated symptoms, such symptoms are contemplated 
by the 10 percent evaluation currently assigned for that 
disability.

The clinical evidence does not reflect that the service-
connected left ankle fracture disability presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).

In short, therefore, the Board has concluded that the 
"negative" evidence outweighs any "positive" evidence in 
favor of assignment of an evaluation in excess of the 
currently assigned 10 percent for the service-connected left 
ankle fracture disability.


ORDER

An evaluation in excess of 10 percent for residuals of a left 
ankle fracture is denied.  To this extent, the appeal is 
disallowed.


REMAND

With regard to the appellate issue of entitlement to § 1151 
benefits for additional disability involving prostate cancer, 
claimed as resulting from VA treatment/omission of treatment 
in 2000, additional evidentiary development appears 
warranted, for the following reasons.

Although the RO issued appellant a VCAA letter on the 
prostate cancer § 1151 benefits appellate issue, the December 
2003 VCAA letter in question is deficient.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
example, that VCAA letter is very general and cursory, and 
erroneously addressed matters pertaining to a VA benefit 
entirely unrelated to the § 1151 benefits appellate issue.  
Since it does not appear that the RO has adequately satisfied 
the VCAA requirements as to this appellate issue, a remand of 
the case appears necessary for procedural due process 
concerns.  

With respect to the prostate cancer § 1151 benefits appellate 
issue, it should be pointed out that 38 U.S.C.A. § 1151 was 
amended for claims filed on or after October 1, 1997.  See 
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since 
it appears that appellant filed his prostate cancer § 1151 
benefits claim after October 1, 1997, the amended 38 U.S.C.A. 
§ 1151 applies to this appellate issue.  See 38 U.S.C.A. 
§ 1151 (West 2002).  38 U.S.C.A. § 1151 as amended states, in 
pertinent part, that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  
Additionally, it is required that the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

Initial review of the evidentiary record does not reflect 
that the RO has obtained any VA medical opinion addressing 
the question in controversy pertaining to whether appellant 
has any additional disability involving prostate cancer as a 
result of VA treatment/omission of treatment in 2000 as 
claimed.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
held that the Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Therefore, appropriate VA medical opinion 
appears indicated to clarify this medical question in 
controversy.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the § 1151 
benefits appellate issue involving 
prostate cancer, claimed as 
resulting from VA treatment/omission 
of treatment in 2000, including 
which evidence is to be provided by 
the appellant, and which by VA.  The 
RO must review the claims folders 
and ensure that all VCAA notice 
obligations have been satisfied with 
respect to this appellate issue, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
See Quartuccio, supra.; and the 
VCAA.  See also 38 U.S.C.A. § 1151 
("fault" amendment version).  He 
should be informed to submit any 
evidence that he has that pertains 
to the claim.  38 C.F.R. § 3.159.

2.  Thereafter, the RO should 
arrange for an appropriate VA 
physician to review the entire 
claims folders, examine appellant if 
necessary, and express opinion, 
including the degree of probability 
expressed in terms of is it at least 
as likely as not (i.e., is there at 
least a 50 percent probability), 
regarding the following questions:  

(a) Did treatment/omission of 
treatment provided by VA during 2000 
cause any permanent additional 
disability involving prostate 
cancer; and if so, what is the 
additional disability; and 

(b) did such VA treatment/omission 
of treatment permanently worsen any 
preexisting prostate cancer that may 
have been present (versus the 
continuance or "natural 
progression" of such preexisting 
disease)?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician.  The 
physician should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

3.  The RO should consider any 
additional evidence and readjudicate 
the prostate cancer § 1151 benefits 
appellate issue, with consideration 
of applicable court precedents and 
statutory and regulatory provisions, 
under 38 U.S.C.A. § 1151 as amended.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


